Cline, Judge:
This is a Government appeal for a reappraisement of merchandise invoiced as follows:
Hessian bags, 36 x 20J4 selvd. wip. Ex. 10 oz/40 11 x 12 plain flat heracles sewn each bale 1000 pcs.
The merchandise was imported from Calcutta, India, the invoice being certified on October 14, 1939. Entry was made at 18/4/0 rupees per 100 pieces, less / rupee per bale shipping charge.
At the trial the parties agreed in open court that, at the time of shipment, the value at which such merchandise was freely offered for sale for exportation to the United States in the usual wholesale quantities and in the ordinary course of trade, was 25 rupees per hundred bags, packed, less }{ rupee per bale shipping charge and that there was no higher foreign value for such merchandise.
Accepting this stipulation as a statement of fact, I appraise the merchandise herein involved at the export value which is 25 rupees per 100 bags, packed, less }í rupee per bale shipping charge. Judgment will be entered in favor of the plaintiff.